


Exhibit 10.29

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        This Amended and Restated Employment Agreement (the "Restated
Agreement") by and between Menninga Electric, Inc. (the "Company"), a IA
corporation and a wholly owned subsidiary of Integrated Electrical
Services, Inc., a Delaware corporation ("IES"), IES and Johnny A. Menninga
("Executive") is hereby entered into effective as of this 30th day of May, 2003
(the "Effective Date").

RECITALS

        As of the Effective Date, the Company, IES and other subsidiaries of IES
(collectively, the "IES Companies") are engaged primarily in the providing of
electrical and communications contracting services.

        The Company and Executive have previously entered into an Employment
Agreement dated effective as of June 9, 2003 (the "Employment Agreement") that
sets forth certain terms and conditions relating to Executive's employment with
the Company.

        The Company and Executive have determined that the Employment Agreement
should be amended and restated.

        Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed
that the Employment Agreement is amended and restated in its entirety as
follows:

AGREEMENTS

        1.     Employment and Duties.    The Company hereby employs Executive as
President or in such other position with the Company, IES or another IES Company
as from time to time is determined by the Company or IES.

        2.     Term.    The term of this Restated Agreement shall commence on
the Effective Date and continue until terminated by either the Executive or the
Company or IES upon ten (10) days' prior written notice. In the event of
termination of the Restated Agreement, except as provided in paragraph 9, the
provisions of paragraphs 3, 4, 5, 6 and 7 herein shall survive pursuant to their
terms.

        3.     Non-Competition Agreement.

        (a)   Executive recognizes that the Company's and IES' willingness to
enter into this Restated Agreement is based in material part on Executive's
agreement to the provisions of this paragraph 3 and that Executive's breach of
the provisions of this paragraph 3 could materially damage the IES Companies.
Subject to the further provisions of this Restated Agreement, Executive will
not, during the term of his employment with any IES Company, and for a period of
eighteen (18) months immediately following the termination of such for any
reason whatsoever, except as may be set forth herein, directly or indirectly,
for himself or on behalf of or in conjunction with any other person, company,
partnership, corporation or business of whatever nature:

        (i)    engage, as an officer, director, shareholder, owner, partner,
joint venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, in any
electrical contracting or communications business in direct competition with any
IES Company within 100 miles of where any IES Company conducts business,
including any territory serviced by an IES Company during the term of
Executive's employment (the "Territory");

        (ii)   hire, employ (or offer to hire or employ) any IES Company
employee for the purpose or with the intent of enticing such employee away from
or out of the employ of the IES Company;

        (iii)  call upon any person or entity which is, at that time, or which
has been, within one (1) year prior to that time, a customer of an IES national
account or IES Company within the

--------------------------------------------------------------------------------






Territory for the purpose of soliciting or selling electrical or communications
contracting products or services;

        (iv)  call upon any prospective acquisition candidate, on Executive's
own behalf or on behalf of any competitor, which candidate was, to Executive's
knowledge after due inquiry, either called upon by an IES Company or for which
an IES Company made an acquisition analysis, for the purpose of acquiring such
entity; or

        (v)   disclose customers, whether in existence or proposed, of an IES
Company to any person, firm, partnership, corporation or business for any reason
or purpose whatsoever except to the extent that the IES Company has in the past
disclosed such information to the public for valid business reasons.

        Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Executive from acquiring as an investment not more than one percent
(1%) of the capital stock of a competing business, whose stock is traded on a
national securities exchange, the NASDAQ Stock Market or on an over-the-counter
or similar market, unless the Board of Directors of the Company consents to such
acquisition.

        (b)   Because of the difficulty of measuring economic losses to the IES
Companies as a result of a breach of the foregoing covenant, and because of the
immediate and irreparable damage that could be caused to the IES Companies for
which they would have no other adequate remedy, Executive agrees that foregoing
covenant may be enforced by the Company or IES, in the event of breach by
Executive, by injunctions and restraining orders. Executive further agrees to
waive any requirement for the securing or posting of any bond in connection with
such remedies.

        (c)   It is agreed by the parties that the foregoing covenants in this
paragraph 3 impose a reasonable restraint on Executive in light of the
activities and business of the IES Companies on the date of the execution of
this Agreement and the current plans of the IES Companies; but it is also the
intent of the Company and IES and Executive that such covenants be construed and
enforced in accordance with the changing activities, business and locations of
the IES Companies throughout the term of this covenant, whether before or after
the date of termination of the employment of Executive, unless the Executive was
conducting such new business prior to any IES Company conducting such new
business. For example, if, during the term of this Restated Agreement, an IES
Company engages in new and different activities, enters a new business or
establishes new locations for its current activities or business in addition to
or other than the activities or business enumerated under the Recitals above or
the locations currently established therefore, then Executive will be precluded
from soliciting the customers or employees of such new activities or business or
from such new location and from directly competing with such new business within
100 miles of its then-established operating location(s) through the term of this
covenant, unless the Executive was conducting such new business prior to any IES
Company conducting such new business.

        (d)   It is further agreed by the parties hereto that, in the event that
Executive shall cease to be employed hereunder and shall enter into a business
or pursue other activities not in competition with the electrical contracting
activities of the IES Companies or similar activities or business in locations
the operation of which, under such circumstances, does not violate clause (a)(i)
of this paragraph 3, and in any event such new business, activities or location
are not in violation of this paragraph 3 or of Executive's obligations under
this paragraph 3, if any, Executive shall not be chargeable with a violation of
this paragraph 3 if the IES Companies shall thereafter enter the same, similar
or a competitive (i) business, (ii) course of activities or (iii) location, as
applicable.

2

--------------------------------------------------------------------------------



        (e)   The covenants in this paragraph 3 are severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant. Moreover, in the event any court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that the court deems reasonable, and the
Agreement shall thereby be reformed.

        (f)    All of the covenants in this paragraph 3 shall be construed as an
agreement independent of any other provision in this Restated Agreement, and the
existence of any claim or cause of action of Executive against the IES
Companies, whether predicated on this Restated Agreement or otherwise, shall not
constitute a defense to the enforcement by IES or the Company of such covenants.
It is specifically agreed that the period of eighteen (18) months (subject to
the further provisions of this Restated Agreement) following termination of
employment stated at the beginning of this paragraph 3, during which the
agreements and covenants of Executive made in this paragraph 3 shall be
effective, shall be computed by excluding from such computation any time during
which Executive is in violation of any provision of this paragraph 3.

        (g)   The Company and IES and Executive hereby agree that this covenant
is a material and substantial part of this transaction.

        4.     Return of Company Property.    All records, designs, patents,
business plans, financial statements, manuals, memoranda, lists and other
property delivered to or compiled by Executive by or on behalf of the Company,
IES or any IES Companies or their representatives, vendors or customers which
pertain to the business of the Company or IES or any IES Companies shall be and
remain the property of the Company or IES or the IES Company, as the case may
be, and be subject at all times to their discretion and control. Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of the
Company or IES or the IES Company which is collected by Executive shall be
delivered promptly to the Company without request by it upon termination of
Executive's employment.

        5.     Inventions.    Executive shall disclose promptly to the Company
(or to IES or his then-current IES Company employer if it is other than the
Company) any and all significant conceptions and ideas for inventions,
improvements and valuable discoveries, whether patentable or not, which are
conceived or made by Executive, solely or jointly with another, during the
period of employment or within one year thereafter, if conceived during
employment, and which are directly related to the business or activities of the
IES Companies and which Executive conceives as a result of his employment by the
IES Companies. Executive hereby assigns and agrees to assign all his interests
therein to the Company or its nominee. Whenever requested to do so by the
employing IES Company, Executive shall execute any and all applications,
assignments or other instruments that such IES Company shall deem necessary to
apply for and obtain Letters Patent of the United States or any foreign country
or to otherwise protect the IES Company's interest therein.

        6.     Trade Secrets.    Executive agrees that he will not, during or
after the term of this Restated Agreement, disclose the specific terms of the
Company's, IES' or IES Companies' relationships or agreements with their
respective significant vendors or customers or any other significant and
material trade secret of the Company, IES or IES Companies, whether in existence
or proposed, to any person, firm, partnership, corporation or business for any
reason or purpose whatsoever.

        7.     Confidentiality.

        (a)   Executive acknowledges and agrees that all Confidential
Information (as defined below) of the IES Companies is confidential and a
valuable, special and unique asset of the IES Companies that gives the IES
Companies an advantage over their actual and potential, current and future
competitors. Executive further acknowledges and agrees that Executive owes the
IES Companies a fiduciary duty to preserve and protect all Confidential
Information from

3

--------------------------------------------------------------------------------



unauthorized disclosure or unauthorized use, that certain Confidential
Information constitutes "trade secrets" under applicable laws and, that
unauthorized disclosure or unauthorized use of the IES Companies' Confidential
Information would irreparably injure the IES Companies.

        (b)   Both during the term of Executive's employment and after the
termination of Executive's employment for any reason (including wrongful
termination), Executive shall hold all Confidential Information in strict
confidence, and shall not use any Confidential Information except for the
benefit of the IES Companies, in accordance with the duties assigned to
Executive. Executive shall not, at any time (either during or after the term of
Executive's employment), disclose any Confidential Information to any person or
entity (except other employees of the IES Companies who have a need to know the
information in connection with the performance of their employment duties), or
copy, reproduce, modify, decompile or reverse engineer any Confidential
Information, or remove any Confidential Information from the IES Companies'
premises, without the prior written consent of the President of the employing
IES Company, or permit any other person to do so. Executive shall take
reasonable precautions to protect the physical security of all documents and
other material containing Confidential Information (regardless of the medium on
which the Confidential Information is stored). This Restated Agreement applies
to all Confidential Information, whether now known or later to become known to
Executive.

        (c)   Upon the termination of Executive's employment with the IES
Companies for any reason, and upon request of the employing IES Company at any
other time, Executive shall promptly surrender and deliver to the IES Company
all documents and other written material of any nature containing or pertaining
to any Confidential Information and shall not retain any such document or other
material. Within five days of any such request, Executive shall certify to the
IES Company in writing that all such materials have been returned.

        (d)   As used in this Agreement, the term "Confidential Information"
shall mean any information or material known to or used by or for the IES
Companies (whether or not owned or developed by the IES Company and whether or
not developed by Executive) that is not generally known to persons in the
electrical contracting business. Confidential information includes, but is not
limited to, the following: all trade secrets of the IES Companies; all
information that the IES Companies have marked as confidential or has otherwise
described to Executive (either in writing or orally) as confidential; all
nonpublic information concerning the IES Companies' products, services,
prospective products or services, research, product designs, prices, discounts,
costs, marketing plans, marketing techniques, market studies, test data,
customers, customer lists and records, suppliers and contracts; all IES
Companies business records and plans; all IES Companies personnel files; all
financial information of or concerning the IES Companies; all information
relating to operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the IES Companies; all computer hardware or software manual; all
training or instruction manuals; and all data and all computer system passwords
and user codes.

        8.     Release.    Notwithstanding anything in this Restated Agreement
to the contrary, Executive shall not be entitled to receive any payments
pursuant to this Restated Agreement unless Executive has executed (and not
revoked) a general release of all claims Executive may have against the IES
Companies in a form of such release reasonably acceptable to the employing IES
Company.

        9.     Termination Payment.    In the event the employing IES Company
determines to terminate Executive with or without cause during the term of this
Restated Agreement, the employing IES Company, at its sole option, which must be
exercised within twenty (20) days of the date of such termination, shall pay
Executive one times his then-current annual salary, payable pursuant to normal

4

--------------------------------------------------------------------------------




payroll practice in return for Executive's continuing to be bound by the terms
of paragraph 3 of this Restated Agreement for a period of eighteen (18) months
from the date of termination. In the event the employing IES Company does not
exercise the option to make the above-described payment to Executive, the terms
of paragraph 3 of this Restated Agreement shall terminate effective with the
termination of employment of Executive.

        In the event Executive voluntarily terminates his employment, no payment
shall be due and the terms of paragraph 3 of this Restated Agreement shall
continue for a period of eighteen (18) months from the date of termination.

        10.   Complete Agreement.    The Employment Agreement dated effective as
of June 9, 2003 is hereby amended and restated in its entirety by this Restated
Agreement. Executive has no oral representations, understandings or agreements
with the Company, IES or any of their officers, directors or representatives
covering the same subject matter as this Restated Agreement. This written
Restated Agreement is the final, complete and exclusive statement and expression
of the agreement between the Company, IES and Executive and of all the terms of
this Restated Agreement, and it cannot be varied, contradicted or supplemented
by evidence of any prior or contemporaneous oral or written agreements. This
written Restated Agreement may not be later modified except by a further writing
signed by a duly authorized officer of the Company, IES and Executive, and no
term of this Restated Agreement may be waived except by writing signed by the
party waiving the benefit of such term. Without limiting the generality of the
foregoing, either party's failure to insist on strict compliance with this
Restated Agreement shall not be deemed a waiver thereof.

        11.   Notice.    Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:

To the Company:   Menninga Electric, Inc.
Attn: Regional Operating Office
905 West 8th Street
Pella, IA 50219
with a copy to:
 
Law Department
Integrated Electrical Services, Inc.
1800 West Loop South, Suite 500
Houston, Texas 77027
To Executive:
 
Johnny A. Menninga
1299 Emerald Drive
Otley, IA 50214

Notice shall be deemed given and effective on the earlier of three (3) days
after the deposit in the U.S. mail of a writing addressed as above and sent
first class mail, certified, return receipt requested, or when actually
received. Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 11.

        12.   Severability; Headings.    If any portion of this Restated
Agreement is held invalid or inoperative, the other portions of this Restated
Agreement shall be deemed valid and operative and, so far as is reasonable and
possible, effect shall be given to the intent manifested by the portion held
invalid or inoperative. The paragraph headings herein are for reference purposes
only and are not intended in any way to describe, interpret, define or limit the
extent or intent of the Restated Agreement or of any part hereof.

        13.   Governing Law.    This Restated Agreement shall in all respects be
construed according to the laws of the State of Texas without regard to its
conflicts of law provisions.

5

--------------------------------------------------------------------------------



        14.   Counterparts.    This Restated Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.



  EXECUTIVE



 

By:

 

/s/ Johnny A. Menninga


--------------------------------------------------------------------------------



  Name:   Johnny A. Menninga



  Title:   President



 

Menninga Electric, Inc.



 

By:

 

/s/ Ray Holan


--------------------------------------------------------------------------------



  Name:   Ray Holan



  Title:   Assistant Secretary



 

INTEGRATED ELECTRICAL SERVICES



 

By:

 

/s/ Margie M. Harris


--------------------------------------------------------------------------------



  Name:   Margie M. Harris



  Title:   Sr., Vice President, Human Resources

6

--------------------------------------------------------------------------------


